Order filed January 26, 2017




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00921-CV
                                    ____________

    IN THE INTEREST OF C.M.-L.G. AKA K.M.G, K.D.D. AND K.D.D.,
                             CHILDREN


                      On Appeal from the 313th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2015-05863J

                                       ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Both the father, E.D., and the
mother, M.D.Y., filed notices of appeal. Appellants’ briefs were due on January 9,
2017. Appellant E.D., represented by appointed counsel, Donald M. Crane, filed his
brief on January 9, 2017. Appellant M.D.Y., represented by appointed counsel,
William M. Thursland, filed a second request for an extension of time on January 9,
2017, but no brief.
      On January 11, 2017, this court denied the motion and ordered appellant
M.D.Y.’s appointed counsel, William M. Thursland, to file a brief on or before
January 23, 2017. No brief was filed. Accordingly, we issue the following order.

      We ORDER the judge of the 313th District Court to immediately conduct a
hearing to determine (1) the reason for the failure to file a brief; (2) whether appellant
M.D.Y. desires to continue this appeal; and (3) if appellant desires to continue the
appeal, a date certain when appellant’s brief will be filed. The judge shall appoint
new appellate counsel for appellant M.D.Y. if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of the
hearing, and supplemental clerk’s record shall be filed with the clerk of this court on
or before February 10, 2017.

                                    PER CURIAM

Panel consists of Justices Christopher, Jamison, and Donovan.